Citation Nr: 0502819	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  94-08 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for a respiratory 
disability characterized as bronchiectasis, status post 
resection of the superior segment, left lower lobe and stumps 
of the basilar and lingular bronchi, currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1948 to 
July 1950, and from October 1950  to December 1951.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

The veteran testified before a member of the Board at an 
April 1994 hearing.  Subsequent to that member's departure 
from the Board, the veteran testified at a March 1999 hearing 
before the undersigned at the RO.  Transcripts of both 
hearings are of record.

When the case was most recently before the Board in October 
2003, it was remanded for further RO action.

The issue of service connection for a cardiac disability as 
secondary to the service-connected respiratory disorder has 
not yet been adjudicated by the RO.  It is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development have been completed.

2.  During the period prior to October 7, 1996, the veteran's 
pulmonary disability more nearly approximated moderate than 
severe; it was not productive of considerable emphysema or 
general impairment of health with weight loss, anemia or 
occasional pulmonary hemorrhages.

3.  During the period beginning October 7, 1996, the 
veteran's pulmonary disability has been productive of not 
more than 4 incapacitating episodes of infection per year; it 
has not resulted in anorexia, weight loss, and frank 
hemoptysis or required antibiotic usage almost continuously.

4.  Pulmonary function tests results for forced expiratory 
volume in one second (FEV1), FEV1\forced vital capacity 
(FVC), or Diffusion Capacity of the Lung for Carbon Monoxide 
by the Single Breath Method (DLCO(SB)) are greater than 56 
percent predicted.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 30 
percent for the veteran's pulmonary disability have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.97, 
Diagnostic Code 6601 (1996); 38 C.F.R. §§ 4.7, 4.97, 
Diagnostic Codes 6600 and 6601 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) [codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the 
veteran's claim.

The Act and implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant that he should submit any pertinent 
evidence in his possession.

The claim for increase was received in March 1993.  
Thereafter, in a June 1993 rating decision, the statement of 
the case and supplements thereto, in various letters, and in 
the Board's remands of June 1995, May 1999, and October 2003, 
as well as in the course of a March 1999 hearing before the 
undersigned, the veteran was informed of the evidence and 
information necessary to substantiate his claim, the evidence 
and information that he should submit and the assistance that 
VA would provide to obtain evidence and information in 
support of his claim.  Therefore, to this extent, the Board 
is satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that case was remanded on three occasions for 
further development, and the RO obtained additional VA and 
private treatment records.  The veteran has been afforded 
several VA examinations for his pulmonary disability.  
Neither the veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Accordingly, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In this case, the veteran's claim was initially adjudicated 
years before the enactment of the VCAA.  Following compliance 
with the notification requirements of the VCAA, the claim was 
readjudicated by the RO.  There is no indication or reason to 
believe that its decision would have been different had the 
claim not been previously adjudicated.  In the Board's 
opinion, the RO properly processed the claim following 
compliance with the notice requirements of the VCAA and the 
implementing regulations.  Any procedural errors on the RO's 
part were harmless, and do not warrant another remand of this 
claim that has been pending since 1993.

II.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  In 
this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The service medical records reflect that the veteran 
underwent resections of the left lower lobe due to 
cylindrical bronchiectasis.  By a September 1952 rating 
action, service connection was granted for bronchiectasis, 
and rated as 30 percent disabling under Diagnostic Code 6601, 
effective from December 22, 1951.  The veteran submitted a 
claim for an increased rating in March 1993. 

March 1993 private treatment notes show complaints of 
significant shortness of breath especially on exertion, noted 
as due to chronic obstructive pulmonary disease, a form of 
emphysema.  Spirometry was noted as grossly abnormal with a 
loss of approximately forty percent of lung volume.

March 1993 VA outpatient records show complaints of worsening 
symptoms of shortness of breath, bilateral coarse rales, and 
wheezing.  Chest X-rays showed no active pulmonary 
infiltration or pleural effusion, and the veteran was noted 
to be status post thoracotomy.  His weight was 173 1/2 pounds 
(lbs).  

In a June 1993 rating decision, the RO continued the 30 
percent rating for service-connected bronchiectasis.  

In an April 1994 hearing before a Member of the Board, the 
veteran asserted worsening disability, increased shortness of 
breath with climbing stairs or walking at a fast pace, 
inability to sleep due to coughing and rattling in the chest, 
sputum from fluid build-up in the lungs, night sweats, and 
susceptibility to catching colds or pneumonia.  Sputum was 
tinged with blood on occasion after colds two or three times 
a month.  He was retired from his occupation since 1985 due 
to halitosis caused by his respiratory disability.

In June 1995, the Board remanded the case for further 
development, and the veteran underwent a VA examination in 
September 1997.  The claims folder was noted as unavailable.  
The veteran reported living on a farm and trying to do 
maintenance work.  Emphysema had been ruled out on re-
evaluation, but he had excessive phlegm and halitosis, with 
no recent use of antibiotics.  His weight was 176 lbs. Lung 
examination revealed rales and rhonchi bilaterally, on 
inspiratory and expiratory phases, right more than left.  
Heartbeats were regular with no murmurs or gallops, and other 
systems were noted to be normal.  The diagnosis was status 
post lobectomy of the left lung secondary to bronchiectasis 
with persistent cough and excessive phlegm.  

In September 1998 the veteran was referred for private 
evaluation for continued respiratory problems after sinus 
surgery.  The physician noted a history of bronchiectasis 
with continued chronic problems of shortness of breath, 
chronic cough, occasional wheezing and rattling which 
worsened on lying down at night.  The veteran reported cough 
productive at times of yellowish, thick, purulent sputum, but 
with no recent hemoptysis.  On review of systems, the 
examiner found no fever, chills, sweats, change in appetite 
or weight, and no increase in the degree of cough or 
shortness of breath.  Auscultation showed coarse breath 
sounds, rhonchi and a few scattered wheezes bilaterally.  His 
weight was 172 lbs.  Chest X-ray showed clear right lung with 
elevation of the left hemidiaphragm with volume loss in the 
left hemithorax noted to be secondary to his prior surgeries.  

There was a twelve-hour build up of excessive phlegm 
requiring coughing, with yellowish sputum.  The examiner 
noted increased shortness of breath on exertion, intermittent 
cough with streaked hemoptysis, and a few episodes of 
greenish sputum occasionally.  He took no medications, denied 
any history of tuberculosis or smoking, and had no other 
medical problems.  There was no acute inflammatory process or 
infiltrates, and no evidence of advanced cancer or emphysema.  
The impression was history of chronic bronchitis and 
bronchiectasis, status post sinus surgery for chronic 
sinusitis.  The veteran was placed on home nebulizer 
treatments, inhalers, and tablets.

Spirometry showed no significant change after use of a 
bronchodilator.  Percent predicted values were (FEV1) of 1.70 
liters or 50 percent of predicted; FVC of 2.34 liters or 53 
percent; and FEV-1/FVC of 73 percent.  There was mild 
obstructive ventilatory defect with a very mild reduction in 
FVC, secondary to thoracotomy.  

A later September 1998 private treatment note indicates that 
nebulizer and inhaler treatments instituted about ten days 
prior for longstanding problems of coughing, wheezing, and 
rattling in his chest had improved the veteran's symptoms.  
Chest examination revealed minimal rhonchi and wheezes and 
chest sounds were noted as much better than before.  His 
medications were reduced. 

On October 1998 pulmonary consultation for cardiac surgery 
work-up, the veteran's private pulmonary treating physician 
noted that breath sounds were slightly diminished in the left 
lung base, and there were minimal rales in the bases and 
scattered rhonchi.  The physician concluded that the 
veteran's chronic bronchitis and bronchiectasis seemed to be 
stable and that there should be no problem proceeding with 
surgery.  He underwent four-vessel cardiac artery bypass 
graft (CABG) in October 1998.

October 1998 cardio-thoracic surgery center follow-up noted 
his post-operative course as unremarkable.  Lungs were noted 
as clear, and the veteran was advised to begin driving and to 
increase his activity back to normal.  

Private pulmonary treatment notes show October 1998 sputum 
test with normal flora, and chest X-rays showing no change.  
The veteran continued to have a significant amount of chronic 
cough, occasional wheezing and rattling, with clear white but 
thick sputum.  Weight was 166 lbs.  A February 1999 private 
treatment note shows treatment with antibiotics for fever.  
Weight was noted as 165 lbs.  There were chronic pleural 
thickening and elevation of the left hemidiaphragm in the 
left base which were felt to be unchanged compared to an X-
ray done in November 1998. 

In a March 1999 hearing before the undersigned, the veteran 
testified to worsening of his disability.  He related severe 
shortness of breath, chronic cough especially at night, 
tiredness, use of sleeping pills for sleeplessness due to 
chronic phlegm, and that he was unable to walk long distances 
due to lack of oxygen, but stated that quadruple bypass four 
months prior probably contributed to this.  He stated that 
his treating physician indicated that his respiratory 
condition might have contributed to his current heart 
condition.

June 1999 private pulmonary treatment notes show reports of 
fever and chills lasting several hours and triggered by going 
outside for any significant period of time.  Chest X-rays 
were clear.

July 1999 cardiology follow-up for bypass surgery and hernia 
repair in 1998 showed that the veteran was walking about 20 
minutes four to five days a week and tolerating it well.  
There was no fever or weight loss or gain, and he had mild 
decrease in exercise tolerance since surgery.  Respiratory 
examination showed cough and sputum production, with normal 
respiratory effort.  Lungs were clear to auscultation, with 
no wheezes or rhonchi.  Weight was 169 lbs.  Impression was 
atherosclerotic cardiovascular disease, status post CABG; 
unknown cholesterol status; hypertension; and bronchiectasis.

September 1999 private pulmonary treating physician's notes 
indicate three-month follow-up for bronchitis and 
bronchiectasis.  The physician noted there was no recent 
increase in shortness of breath, but the veteran still had 
chronic cough, occasionally productive of yellowish tinged 
sputum and some degree of wheezing.  He had no hemoptysis, 
chest pain, or new problems.  Weight was 159 lbs.  Impression 
was chronic obstructive lung disease with chronic bronchitis 
and bronchiectasis, presently stable.

On a November 1999 VA examination, the veteran reported 
episodes of exacerbation of bronchitis and bronchiectasis 
characterized by increased cough, sputum production turning 
from white to yellow, increased volume of sputum from four to 
five teaspoons a day, and shortness of breath.  He reported 
antibiotic treatment once in 1985, and once after CABG 
surgery in 1998.  He stated he was unable to farm, could walk 
only 4 to 5 blocks at a regular pace before becoming 
dyspneic, and could only climb one or two flights of stairs 
at a regular pace.  Lungs showed decreased breath sounds in 
the left lower field.  Chest X-ray compared with that of 
September 1997 showed decreased volume of the left lung 
associated with increased hemidiaphragm.  

The examiner noted that pulmonary function values compared to 
those of September 1997 reflected September 1997 FVC of 2.7 
liters, and November 1999 FVC of 2.1 liters or 56 percent of 
predicted pre-bronchodilator, and 2.4 liters or 65 percent 
post-bronchodilator - a decrease from 1997; September 1997 
FEV-1 was 1.6 liters, and November 1999 FEV-1 was 1.7 liters 
or 60 percent pre-bronchodilator, and 1.9 liters post-
bronchodilator; September 1997 maximum voluntary ventilation 
(MVV) was 65 percent of predicted, and November 1999 MVV was 
46 percent of predicted.  On walking in the hallway for about 
3 minutes, exercise oximetry was 93 percent saturation with 
heart rate of 115, and the veteran became dyspneic.  
Impression was increasing respiratory symptoms over the past 
five years, with cough, sputum production and exacerbation of 
bronchitis.  The examiner opined that some aspects of 
pulmonary function test results had significantly worsened 
over the last two years, while other aspects, such as FEV-1 
had not really changed, or had improved.  The examiner 
concluded that the veteran's pulmonary impairment was of mild 
to moderate severity, and his function in life was moderately 
impaired due to recurrent symptoms of bronchitis and 
bronchiectasis which require antibiotic therapy.  The 
examiner noted that the contribution of cardiac dysfunction 
was not yet apparent, but recent CABG may have increased his 
restrictive defect as evident from reduced FVC, thus implying 
a more increased impairment than two years prior.

VA cardiovascular examination in December 1999 reflected that 
ejection fraction of 75 percent was preserved after surgery.  
Estimated MET level was 6-9 METS, largely due to pulmonary 
disease.  There was dyspnea with more than moderate exertion.  
The veteran reported being able to do only light housework.  
The examiner opined that after review of the claims file and 
records, it was unlikely that the veteran's current 
cardiovascular disease, specifically coronary heart disease 
status post CABG, was directly related to his pulmonary 
disease, being more likely the result of underlying risk 
factors.

A January 2000 cardiovascular follow-up note indicates that 
the veteran was doing well, with weight of 158 lbs.  He had 
reported no significant discomfort, shortness of breath, 
paroxysmal nocturnal dyspnea (PND) or orthopnea.  He had a 
little soreness in his chest thought to be related to new 
exercises he had been doing. 

A January 2000 pulmonary treatment note indicates that the 
veteran had been followed since 1998, and had chronic cough, 
sputum production on a daily basis, some degree of shortness 
of breath, occasional wheezing, and yellowish tinged sputum, 
but that there had been no real change.  The veteran denied 
any new problems.  Impression was chronic bronchitis and 
bronchiectasis seemingly stable.  In June 2000, complaints 
were of chronic cough, occasional wheezing worse at night, 
and the physician noted that there was no overall change in 
the veteran's pulmonary symptoms in the prior few months.  
Impression was COPD, presently stable.  In December 2000, the 
pulmonary treating physician noted that the veteran was doing 
relatively well since last follow-up six months prior, with 
no increase in degree of cough, wheezing, or shortness of 
breath.  The veteran related ordering an oxygen machine from 
a company, then returning it.  The physician noted that no 
home oxygen was needed since the veteran was not any more 
symptomatic.  Weight was 159 lbs, and pulse oximetry was 94 
percent on room air.  Lungs sounded relatively clear except 
for a minimal amount of expiratory wheezes.  Impression was 
COPD, presently stable.

A December 2000 cardiovascular follow-up note reflects no 
significant chest discomfort, shortness of breath, PND, 
orthopnea or lower extremity edema.  The veteran reported 
exercising fairly routinely, and the examiner encouraged him 
to increase his exercise program to where he was walking 30 - 
45 minutes at a time or doing some type of aerobic activity 
for that period of time, subject to yearly follow-up.

June 2001 VA pulmonary function tests showed FEV-1 of 51.5 
percent; FVC of 56.3 percent predicted value; and no FEV1/FVC 
ratio or DLCO (SB) was noted.  Interpretation was of moderate 
obstruction and mild restriction.  May 2002 VA chest X-rays 
showed very little change since May 2001, and a September 
2002 VA note showed problems with allergies, coughing, lung 
congestion with occasional expiratory wheeze, and sputum that 
was not discolored.  Assessment was COPD.  

A May 2003 VA primary care clinic note reflects expiratory 
wheezes throughout.  Weight was 156 lb.  The examiner stated 
that the veteran's breathing problems complicated his life, 
over the last few years he could only ride a mower, he could 
walk at least one block without getting short of breath, had 
allergy problems, and had curtailed a lot of his activities.

June 2003 VA outpatient treatment records reflect an 
assessment of COPD, treated with inhalers, and bronchitis 
treated with antibiotics twice a day for 7 to 14 days.  June 
2003 pulmonary function tests showed FEV-1 of 42.8 percent 
predicted; FVC at 42.6 percent of predicted; actual value of 
FEV1/FVC ratio at 77 percent with no noted percent predicted 
values.  Interpretation was mild restrictive defect; 
obstructive defect may be present; moderate gas exchange 
defect.  Lung volumes showed mild restriction, increased 
since June 2001.  DLCO (SB) was 56.4 percent of predicted 
value.

In March 2004, the veteran underwent VA pulmonary 
examination.  He reported that since surgery in 1952, he had 
daily, productive, non-bloody cough, has never required 
hospital admission for chronic respiratory symptoms, but was 
seen in the emergency room on one occasion.  He can walk a 
quarter mile without difficulty, but cannot climb two flights 
of stairs without frequent stopping, has frequent wheezing, 
and is on multiple medications including inhalers, nasal 
steroid spray, and expectorant.  His other medications are 
for a cardiac disability.  

Pulmonary examination revealed the presence of bibasilar 
rhonchi, left greater than right, and late expiratory 
wheezing which was variable.  Chest X-ray revealed evidence 
of prior median sternotomy for CABG surgery, and left lower 
lobectomy for bronchiectasis.  There were no active 
infiltrates, masses or effusions, and cardiac size was within 
normal limits.

Pulmonary function tests reflected pre-bronchodilator values 
of FEV-1 of 1.4 liters or 55 percent of predicted; FVC of 2.2 
liters or 66 percent of predicted; and FEV-1/FVC of 64 
percent.  Post-bronchodilator values showed minimal increase 
in pulmonary function with an increase in FVC to 2.4 liters 
or 73 percent of predicted.  FEV-1 was 1.6 liters or 61 
percent of predicted.  

Findings were noted as consistent with mild obstructive 
pulmonary impairment but a significant reduction in FVC was 
consistent with an underlying restrictive ventilatory 
impairment.  MVV was 38 liters per minute or 27 percent of 
predicted, and transfer measured by single breath diffusing 
capacity DLCO(SB) was 101 percent of predicted value which 
was within normal limits.  The examiner noted that 
cardiopulmonary exercise was not indicated for the veteran. 

Clinical impression was of significant chronic respiratory 
symptoms consistent with underlying bronchiectasis of 
moderate severity with associated limitation of function.  
The examiner opined that the veteran might have a component 
of cardiac contribution to his chronic exertional dyspnea and 
limitation of function.  The examiner concluded that the 
veteran's overall cardiopulmonary impairment is moderately 
severe, and the prior condition of bronchiectasis with 
associated continuing evidence of chronic bronchitis 
contributes significantly to his functional impairment at the 
present time.

The Board observes that VA cardiopulmonary evaluation in 
December 1999 showed no findings of cor pulmonale, right 
ventricular hypertrophy, or pulmonary hypertension.  The 
veteran's weight has generally been described as stable.

In numerous statements, as well as in a written brief 
presentation dated in December 2004, the veteran and his 
representative maintain that his pulmonary disability is more 
severe than rated.

III.  Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. Otherwise the lower rating will be assigned. 
38 C.F.R. § 4.7.  All reasonable doubt will be resolved in 
the veteran's favor. 38 C.F.R. § 4.3.

During the pendency of this appeal, effective October 7, 
1996, the provisions of 38 C.F.R. § 4.97, concerning the 
evaluation of diseases of the trachea and bronchi, were 
revised.  See 61 Fed. Reg. 46720 46728, 46729 (Sep. 5, 1996).

The regulations provide that ratings under diagnostic codes 
6600 to 6818, inclusive, and 6821 will not be combined with 
each other.  A single rating will be assigned under the 
diagnostic code which reflects the predominant disability 
picture with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  See 38 C.F.R. § 4.96.

Under the criteria in effect prior to October 7, 1996, 
bronchiectasis is evaluated as follows:  A 10 percent rating 
is warranted if the disability is mild, with paroxysmal 
cough, mostly night and morning purulent expectoration.  A 30 
percent rating is warranted if the disability is moderate, 
with persistent paroxysmal cough at intervals throughout the 
day, abundant purulent and fetid expectoration, and slight, 
if any, emphysema or loss of weight.  A 60 percent rating is 
warranted for severe disability with considerable emphysema, 
impairment in general health manifested by a loss of weight, 
anemia, or occasional pulmonary hemorrhages; occasional 
exacerbations of a few days' duration, with fever, etc., to 
be expected; demonstrated by lipiodol injection and layer 
sputum test.  Finally, a 100 percent rating is warranted if 
the disability is pronounced; with symptoms in aggravated 
form, marked emphysema, dyspnea at rest or on slight 
exertion, cyanosis, marked loss of weight or other evidence 
of severe impairment of general health.  38 C.F.R. § 4.97, 
Diagnostic Code 6601 (1996).

Under the revised criteria, a 10 percent evaluation is 
warranted for bronchiectasis with intermittent productive 
cough with acute infection requiring a course of antibiotics 
at least twice a year.  A 30 percent evaluation is warranted 
for incapacitating episodes of infection of two to four weeks 
total duration per year, or for daily productive cough with 
sputum that is at times purulent or blood-tinged and that 
requires prolonged (lasting four to six weeks) antibiotic 
usage more than twice a year.  A 60 percent rating is 
warranted for incapacitating episodes of infection of four to 
six weeks total duration per year, or near constant findings 
of cough with purulent sputum associated with anorexia, 
weight loss, and frank hemoptysis and requiring antibiotic 
usage almost continuously.  A 100 percent evaluation is 
warranted for incapacitating episodes of infection of at 
least six weeks total duration per year.  38 C.F.R. § 4.97, 
Diagnostic Code 6601 (2004).

Under this diagnostic code an incapacitating episode is one 
that requires bedrest and treatment by a physician. 

The revised criteria also provide that bronchiectasis may be 
evaluated as pulmonary impairment due to chronic bronchitis, 
or under the general rating formula for restrictive lung 
disease. See 38 C.F.R. § 4.96, 4.97, Diagnostic Codes 6600, 
6601, 6604, 6844 (2004), if not rated as a primary disorder.  
In September 1998 private treatment note, the examiner noted 
that the veteran had a history of bronchitis, and an 
impression of chronic obstructive pulmonary disease (COPD) 
was later noted.

Under the revised criteria, a 10 percent evaluation is 
warranted for chronic bronchitis or pulmonary impairment when 
FEV-1 or FEV-1/FVC is 71-80 percent of predicted, (DLCO (SB)) 
is 66-80 percent of predicted.  A 30 percent evaluation is 
warranted when FEV-1 or FEV-1/FVC is 56 to 70 percent of 
predicted or DLCO (SB) is 56 to 65 percent of predicted.  A 
60 percent rating is warranted when FEV-1 is 40 to 55 percent 
predicted, FEV-1/FVC is 40 to 55 percent, DLCO (SB) is 40 to 
55 percent predicted, or maximum oxygen consumption is 15 to 
20 ml/kg/min (with cardiorespiratory limit).  A 100 percent 
evaluation requires FEV-1 less than 40 percent of predicted 
value; FEV-1/FVC less than 40 percent, DLCO (SB) less than 40 
percent predicted, maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), cor pulmonale (right heart failure); right 
ventricular hypertrophy; pulmonary hypertension (shown by 
echocardiogram or cardiac catheterization), episode(s) of 
acute respiratory failure, or the need for outpatient oxygen 
therapy.  38 C.F.R. § 4.97, Diagnostic Codes 6600, 6601, 6604 
(2004).

The results of the pulmonary function test used in assigning 
a disability rating are those after bronchodilation.  See 61 
Fed. Reg. 46,723 (September 5, 1996).

As a preliminary matter, the Board notes that in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent that it conflicts with the precedents of the United 
States Supreme Court (Supreme Court) and the Federal Circuit.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria for evaluating pulmonary 
disability.  The revised rating criteria would not produce 
retroactive effects since the revised provisions affect only 
entitlement to prospective benefits.  Therefore, VA must 
apply the new provisions from their effective date. 



IV.  Analysis

The veteran's respiratory disorder was originally rated in 
September 1952 as 30 percent disabling under the provisions 
of Code 6601 for bronchiectasis.  The veteran filed his 
increased rating claim in March 1993.  Since a history of 
chronic bronchitis was noted in September 1998, and of COPD 
in September 1999, they will be considered in applying the 
revised rating criteria below. 

A.  Evaluation under former criteria of Diagnostic Code 6601 
during the period prior to October 7, 1996.

Following a review of the evidence, the Board finds that the 
disability did not more nearly meet the criteria for a 60 
percent evaluation than those for a 30 percent evaluation.  
During this period, the veteran was not found to have 
emphysema, nor did the disability result in general 
impairment of health with anemia, weight loss or pulmonary 
hemorrhages.  

B.  Evaluation under revised criteria of Diagnostic Code for 
the period beginning October 7, 1996.  

The evidence shows that the veteran's cough occurs daily, but 
has never been described as constant or associated with 
anorexia, weight loss, and frank hemoptysis requiring almost 
continuous antibiotic use.  The veteran's weight has 
generally been noted as stable.  The record reflects that the 
veteran has experienced infections.  In November 1999 VA 
examination he reported exacerbations of bronchitis, and 
antibiotic treatment in 1985 and once after CABG surgery.  
The evidence also shows antibiotic treatment for two weeks in 
February 1999, and VA records reflect antibiotic treatment 
for bronchitis of two to four weeks' duration in 2003.  
However, there is no evidence of continuous antibiotic use, 
or of incapacitating episodes of infection requiring bedrest 
and treatment by a physician of four to six weeks total 
duration per year, as required for a 60 percent rating. 

C.  Evaluation under the revised criteria of Diagnostic Code 
6600 for the period beginning October 7, 1996.  

The September 1997 pulmonary function test  results are 
referenced in the November 1999 VA examination report.  The 
references show that 1997 FVC was higher than a 1999 post-
bronchodilator FVC of 65 percent predicted, and 1997 FEV-1 
was noted as increased to over 60 percent in 1999, but no 
value was provided.  These references do not provide pre- and 
post- bronchodilator data adequate for assessment under the 
rating criteria.  In September 1998, spirometry showed 
unchanged pre- and post-bronchodilation values of FEV-1/FVC 
at 73 percent predicted, in excess of the 40 - 50 percent 
predicted range required for a higher rating.  November 1999 
testing showed post-bronchodilator FVC of 65 percent 
predicted, and post-bronchodilator FEV-1 noted as increased 
from the 60 percent pre-bronchodilator value.  These values 
exceed the 40 - 55 range required for higher 60 percent 
evaluation.  Although June 2001 and June 2003 pulmonary 
function test results are within the 40 - 55 range, it is 
unclear whether these values were pre- or post-bronchodilator 
values, and as such, they are inadequate for assessment.  
Results from the most recent March 2004 pulmonary function 
tests show post-bronchodilator values of FEV1 of 61 percent 
of predicted, FVC of 73 percent of predicted, and DLCO-SB of 
101 percent, all of which far exceed the 40 - 50 percent 
predicted range required for a 60 percent rating.  Thus the 
Board concludes that the clinical evidence of record supports 
no more than a 30 percent rating under the revised criteria 
for evaluating bronchitis.  The Board also notes that during 
this period, the veteran's pulmonary condition has been 
consistently described as mild, and most recently, as of 
moderate pulmonary disability.  

Among the changes made to the criteria for rating diseases of 
the respiratory system on October 7, 1996, was the addition 
of DC 6844, under which the severity of post surgical 
residuals of lobectomy, also descriptive of the veteran's 
surgical history, is now evaluated.  Since, during this 
period, the veteran's disability also included COPD, 
consideration under Code 6604 is included.  However, 
diagnostic codes 6604 and 6844 follow the general rating 
formula for restrictive lung diseases which tracks the 
criteria for bronchitis already discussed above, hence 
evaluation under either these codes does not provide for a 
higher rating.  

V.  Extra-schedular Consideration

Finally, the Board has considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
demonstrates that the veteran has not required frequent 
hospitalization for the disability and that the 
manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned rating.  Accordingly, the Board 
has concluded that referral of the case for extra-schedular 
consideration is not warranted..  

VI.  Equipoise

The Board has also considered the doctrine of reasonable 
doubt, but as the preponderance of the evidence is against 
the veteran's claim, the doctrine is not for application.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102, 4.3 
(2004).


ORDER

Entitlement to an evaluation in excess of 30 percent for 
bronchiectasis, status post resection of the superior 
segment, left lower lobe and stumps of the basilar and 
lingular bronchi, is denied.


	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


